Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the crushing teeth work with matched crushing cavities to form non-steep crushing gaps” which renders the claim indefinite because it is not clear if the matched crushing cavities are part of the crushing tool or if the crushing tool is configured to work with matched cavities of another device.  The claim recites a crushing tool comprising “a crushing roller” and does not recite a second crushing roller or tool interacting with the crushing roller.  For the purposes of examination, this phrase will be interpreted as a functional limitation and the tool as only having one crushing tool.  The claim also recites “in a rotation direction of the crushing roller, the adjacent top portion of the crushing tooth” which renders the claim indefinite because it is unclear if the claim is describing the features of an adjacent crushing tooth or further describing the features of the crushing tooth of the previous claim element.  For the purposes of examination, this phrase will be interpreted as describing the features of the crushing tooth of the previous claim element, i.e., the crushing tooth having a guiding-in slope, a top portion adjacent the guiding-in slope, and the top portion transitionally extending to a guiding-out slope.  It is recommended that the claim be organized to positively recite the features of the tooth, e.g., the guiding-in slope, top portion, and guiding-out slope. Further, the claim recites “roughly plateau-like shape” which renders the claim indefinite because it is not clear what is required for something to be roughly a shape and it is also unclear what is plateau-like, e.g., a flat top or something similar to a flat surface.  For the purposes of examination, this phrase will be interpreted as a plateau shape.  Claims 2-9 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 2, the claim recites “the top portion transitionally connected to the valley portions at two sides thereof” which renders the claim indefinite because it is not clear if each side of the top portion is connected to valley portions or if the top portion has two sides with a valley portion connected to each side of the top portion.  For the purposes of examination, this phrase will be interpreted as the top portion has two sides with a valley portion connected to each side of the top portion.  The claim also recites “the matched crushing cavities” which renders the claim indefinite for the reasons discussed in claim 1 with respect to the matched crushing cavities recited therein.  Claims 3-8 depend from claim 2 and fail to clarify the indefinite language.
Regarding claim 4, the claim recites the transitionally connecting portions of two adjacent crushing patterns are “circumferentially staggered to each other” which renders the claim indefinite because it is not clear how the transitionally connecting portions are staggered, e.g.., staggered in any direction along the circumference of the tool or staggered along the circumference of a cross-section of the tool.  For the purposes of examination, this phrase will be interpreted as staggered along the circumference of a cross-section of the tool.  Claims 5-8 depend from claim 4 and fail to clarify the indefinite language.
Regarding claim 5, the claim recites “the corresponding crushing cavity” which renders the claim indefinite because it is not clear if this is referring to the matched crushing cavity previously recited in claim from which claim 5 depends or if this is referring to a crushing cavity formed by the crushing 
Regarding claim 6, the claim recites the parts are “smoothly connected to form the non-flat, wavy annular crushing pattern” which renders the claim indefinite because it is not clear if a smoothly connected and non-flat, wavy pattern means there are no edge or straight surfaces in the pattern, which does not seem possible with the plateau shaped top portion, or if this means that the parts are all connected with varying heights and without any intervening parts.  For the purposes of examination, this phrase will be interpreted as the parts are all connected with varying heights and without any intervening parts.  Claims 7-8 depend from claim 6 and fail to clarify the indefinite language.  
Regarding claim 7, the claim recites “the corresponding crushing cavities” which renders the claim indefinite for the reasons discussed above with respect to the previous recitation of this feature.  Further, the claim recites crushing cavities are “formed by annular crushing patterns that are parallel to and spaced from each other and a circumferential surface of the roller body” which renders the claim indefinite because it is not clear if the cavities are formed by the crushing patterns and the circumferential surface of the roller body or if the cavities are formed by the crushing patterns which are spaced from the circumferential surface of the roller body.  Further, this phrase is unclear because claim 1, from which claim 7 depends, recites that the crushing teeth have a “guiding-out slope that transitionally extends to a root portion of the guiding-in slope of the adjacent crushing tooth” and thus it is not clear how the circumference of the roller body is exposed if the teeth continually extend from on to the other.  For the purposes of examination, this phrase will be interpreted as the cavities are formed by the crushing patterns which are spaced from the circumferential surface of the roller body.  Claim 8 depends from claim 7 and fails to clarify the indefinite language.
Regarding claim 8, the claim recites “a front portion of the valley portion that has a roughly flat or wavy surface extends to the top portion of the crushing tooth” which renders the claim indefinite 
Regarding claim 10, the claim fails to recite a transitional phrase.  For the purposes of examination, this claim will be interpreted as comprising the features.  The claim also recites the roller has “wavy, annular crushing patterns” and the crushing patterns have parts that are “successively, smoothly connected to form the non-flat, wavy annular crushing pattern” which renders the claim indefinite for the reasons discussed above with respect to the similar feature discussed in claim 6.  Further, the claim recites that “when the crushing roller and a further said crushing roller rotate toward each other or either of which rotates with respect to the other” which renders the claim indefinite because the claim is directed to “a crushing roller” and this element is phrased as two crushing rollers interacting with each other.  This phrase will be interpreted as functional language and it is suggested that if Applicant wishes for this claim to be directed to two crushing rollers interacting with each other then the claim be rewritten to recite two rollers.  Claims 11-20 depend from claim 10 and fail to clarify the indefinite language.
Regarding claim 11
Regarding claim 13, the claim recites transitionally connecting portions of two adjacent top portions are “circumferentially staggered to each other” which renders the claim indefinite for the reasons discussed above with respect to the similar feature in claim 4.  Claims 14-20 depend from claim 13 and fail to clarify the indefinite language.
Regarding claim 14, the claim recites “the corresponding crushing cavity” which renders the claim indefinite for the reasons discussed above with respect to the similar feature in claim 5.  Claims 15-20 depend from claim 14 and fail to clarify the indefinite language.
Regarding claim 15, the claim recites the parts are “smoothly connected to form the non-flat, wavy annular crushing pattern” which renders the claim indefinite for the reasons discussed above with respect to the similar feature in claim 6.  Claims 16-20 depend from claim 15 and fail to clarify the indefinite language.
Regarding claim 16, the claim recites crushing cavities are “formed by annular crushing patterns that are parallel to and spaced from each other and a circumferential surface of the roller body” which renders the claim indefinite for the reasons discussed above with respect to the similar feature in claim 7.  Claims 17-20 depend from claim 16 and fail to clarify the indefinite language.
Regarding claim 17, the claim recites “a front portion of the valley portion that has a roughly flat or wavy surface extends to the top portion of the crushing tooth” and “a rear end of the valley portion extends to the top portion of a next said crushing tooth through the guiding-in slope” which renders the claim indefinite for the reasons discussed above with respect to the similar feature in claim 8.  Claims 18-20 depend from claim 16 and fail to clarify the indefinite language.
Regarding claim 18, the claim recites “the top portion has grains that run roughly parallel to the direction of linear velocity” which renders the claim indefinite because it is not clear what is required for a part to the roughly parallel, i.e., exactly parallel or any portion of the grain would not intercept the 
Regarding claim 19, the claim recites “the minimum radial width of the second crushing cavity” which renders the claim indefinite because it is unclear what is the second crushing cavity, e.g., the corresponding or matching cavities recited previously or a newly introduced crushing cavity, or what the minimum radial width would be, i.e., the smallest radial width that can be measured on the tool or the smallest radial width that can be measured at each crushing pattern.  Further, the claim recites “so that the cohesive attapulgite pellets meeting the granularity requirement can come off the valley portion” which renders the claim indefinite because it is not clear what the “granularity requirement” is for the pellets, i.e., the requirement set for each operation or a granularity requirement set for all operations, and this phrase appears to be reciting a method step with an apparatus in the same claim.  For the purposes of examination, this phrase will be interpreted as functional language for attapulgite pellets coming off the valley portions.  Claim 20 depends from claim 19 and fails to clarify the indefinite language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,862,721 to Flair.
Regarding claim 1, Flair teaches an anti-adhesion crushing tool for crushing damp ores (Abstract, Figs. 1-8; it is noted that claim 1 is directed to an apparatus and the crushing tool of Flair is capable of performing the function, i.e., crushing damp ores), comprising: 
a crushing roller 24, being provided with crushing teeth 38 that are spaced along a circumferential direction thereof for crushing damp ores into damp ore pellets (Figs. 1-8; Col. 2, Lns. 50-63 and Col. 3, Lns. 14-31; it is noted that the roller 24 has teeth 38 that are capable of crushing damp ores into damp ore pellets); 
the anti-adhesion crushing tool being characterized in, 
each said crushing tooth 38 having a valley portion transitionally connected to a top portion through a guiding-in slope in a non-steep manner, so that the crushing teeth work with matched crushing cavities to form non-steep crushing gaps (Figs. 1-8 show that the teeth 38 include valley portions connected to the top portions through guiding-in slopes in a non-steep manner, as best shown in Fig. 4), and 
in a rotation direction (ω) of the crushing roller, the adjacent top portion of the crushing tooth 38 that follows the guiding-in slope and has a roughly plateau-like shape transitionally extending to a guiding-out slope in a non-steep manner (Figs. 1-8 show the top portion is plateau shaped, i.e., flat, as best shown in Figs. 5 and 8, and the teeth include the top portion extending to a guiding-out slope in a non-steep manner, as best shown in Fig. 4), and the guiding-out slope transitionally extending to a root portion of the guiding-in slope of the adjacent crushing tooth along the rotation direction (ω) of the crushing roller in a non-steep manner (Figs. 1-8 show the guiding-out slope transitioning to the guiding-in slope of the adjacent tooth, as best shown in Fig. 4), 
whereby a transitionally connecting portion with at least two curvatures is formed between each two adjacent said crushing teeth (Figs. 1-8 show the transition area having two curvatures, as best shown in Fig. 4).
Regarding claim 2, Flair teaches the crushing tool of claim 1 (Figs. 1-8), wherein the crushing tooth has an annular crushing pattern that is formed by having the top portion transitionally connected to the valley portions at two sides thereof through the guiding-out slope and the guiding-in slope, respectively, so that the transitionally connecting portions that have two curvatures are spaced along the circumferential direction of the crushing roller, whereby, during the rotation of the crushing roller, the crushing patterns are able to rotate with respect to the matched crushing cavities in a manner that the crushing gaps rise and fall (Figs. 4, 5 and 8 show the crushing pattern formed by top portions connected to valley portions through guiding-out and in slopes).
Regarding claim 10, Flair teaches a crushing roller 24 (Abstract, Figs. 1-8), being characterized in having wavy, annular crushing patterns spaced in an axial direction thereof wherein a crushing cavity is formed between each two adjacent said annular crushing patterns (Figs. 1-8 show the wavy crushing patterns with crushing cavities formed between the adjacent patterns, as best shown in Fig. 4); 
each said annular crushing pattern comprising a guiding-out slope, a top portion, a guiding-in slope and a valley portion (Figs. 1-8 show the crushing patterns including guide-out and in slopes, a top portion and a valley portion, as best shown in Figs. 4, 5, and 8), in which the guiding-out slope, the top portion, the guiding-in slope and the valley portion are successively, smoothly connected to form the non-flat, wavy annular crushing pattern (Figs. 1-8 show the parts are connected to form a wavy crushing pattern); and 
when the crushing roller and a further said crushing roller rotate toward each other or either of which rotates with respect to the other, the crushing gaps being formed as the annular crushing patterns lodge in the crushing cavities of the further crushing roller and the wavy, annular crushing 
Regarding claim 11, Flair teaches the crushing roller of claim 10 (Figs. 1-8), wherein the crushing tooth has an annular crushing pattern that is formed by having the top portion transitionally connected to the valley portions at two sides thereof through the guiding-out slope and the guiding-in slope, respectively, so that the transitionally connecting portions that have two curvatures are spaced along the circumferential direction of the crushing roller, whereby, during the rotation of the crushing roller, the crushing patterns are able to rotate with respect to the matched crushing cavities in a manner that the crushing gaps rise and fall (Figs. 4, 5 and 8 show the crushing pattern formed by top portions connected to valley portions through guiding-out and in slopes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flair in view of US 1,356,291 to Kennedy.
Regarding claim 9
Flair fails to explicitly teach an anti-adhesion crushing method for crushing attapulgite clay.  
Kennedy teaches it is known to use crushing tools for the crushing of clays (P. 4, Lns. 49-52).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the methods of Flair and Kennedy to feed clay into the crushing tool as these elements were known in the art, a person of ordinary skill in the art could have combined these methods by known methods (e.g., feeding the clay into the crushing tool) with each element performing the same function (e.g., the crushing tool being used to perform crushing of an object) with the predictable result of the clay being crushed into a desired size by the crushing tool.
Allowable Subject Matter
Claims 3-8 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to explicitly teach “ a rate by which a guiding-in slope angle (Ɵ) of the guiding-in slope changes with a guiding-in radial height of the guiding-in slope is smaller than a rate by which a guiding-out slope angle (β) of the guiding-out slope changes with a guiding-out radial height of the guiding-out slope, so that in the rotation direction of the crushing roller, the curvature of the transitionally connecting portion at a front side of the top portion is greater than the curvature of the transitionally connecting portion at a back side of the top portion” as recited in claims 3 and 12.
Flair teaches a crushing tool with guiding-in slopes and guiding-out slopes (Figs. 1-8), however the angle of the slopes do not appear to change with a radial height at different rates.
US 4,252,282 to Vermeulen teaches a crushing roller that has teeth with a top portion, guiding-in slope and guiding-out slope (Figs. 2-3), however the angle of the slopes do not appear to change with .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2,338,635 teaches a roller having a top portion 5, a guiding-in slope 7, 9, a guiding-out slope, 7, 9, and a valley portion 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725